—In a negligence action to recover damages for personal injuries, the plaintiff appeals, on the ground, inter alia, of inadequacy, from a judgment of the Supreme Court, Kings County (Shaw, J.), dated April 29, 1997, which, upon a jury verdict finding him 40% at fault in the happening of the accident and finding that he suffered total damages in the amount of $75,000, is in his favor in the principal sum of only $45,000.
Ordered that the judgment is affirmed, with costs.
The jury’s award of damages for the plaintiff’s torn rotator *317cuff injury did not deviate from what would be reasonable compensation (CPLR 5501 [c]; see, Sescila v Garine, 225 AD2d 684).
The plaintiff’s remaining contention is without merit. O’Brien, J. P., Pizzuto, Joy and Florio, JJ., concur.